Per Curiam.

The facts: in this case are intricate, and *337there exists so much doubt and obscurity on the subject, that there is reason to apprehend that the referees did not possess all the lights which may now be afforded them, and which may lead to a more satisfactory result. We therefore think the case ought to be reviewed, and direct, that the report be set aside, in order to re-examine the merits.(a)
Rule granted.

 Gra. Prac. 2d ed. 577, 578, and references for a general statement of the grounds upon which a report of referees will be set aside.